742 N.W.2d 358 (2007)
BEST CARE REHABILITATION, INC., Plaintiff-Appellee,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 134222. COA No. 272395.
Supreme Court of Michigan.
December 28, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Miller v. Allstate (Docket Nos. 134393, 134406) is pending on appeal before this Court and that the decision in *359 that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.